ORDER

PER CURIAM:
AND NOW, this 1st day of March, 2000, a Rule having been entered upon respondent by this Court on January 20, 2000, to show cause why the Order of this Court entered on January 12, 1999, imposing probation should not be modified and a Consent to Suspension having been filed, it is hereby
ORDERED that the Rule is made absolute, respondent’s probation is revoked, respondent is suspended from the practice of law in this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay the expenses of the investigation and prosecution of the revocation proceedings pursuant to Rule 208(g), Pa.R.D.E.